Referee's report — Practice — Continuance — Affidavit.
"In all cases referred without the consent of the parties, wherein they are by law entitled to a trial by jury, the same may, at the request of either party, be tried by jury after the report of the referee has been made, in the same manner and with the same limitations as in the case of the report of an auditor." Act of June, 1874, ch. 97, sec. 13.
"Upon the report of an auditor, either party may elect to try the cause by the jury." Gen. Stats., ch. 212, sec. 8.
"A jury shall be impanelled for the trial of every cause to be tried in that mode, to be drawn from the whole number of jurors in attendance not engaged in another cause." Gen. stats., ch. 212, sec. 9.
When the defendant in this case elected a trial by jury, no jurors were in attendance; and the cause could not be tried by jury without protracting the term, sending out new venires, and impanelling new jurors at great expense. It is very clear that the court in its discretion had the right to refuse such an unreasonable request.
"The supreme court may, by general rules or special order, prescribe the mode of drawing and impanelling the jury" — Gen. Stats., ch. 212, sec. 11; and whatever the supreme court might have done in this regard, the present circuit court may do. Act of June, 1874, ch. 97, sec. 16.
The court ordered judgment on the report for the plaintiff, unless the defendant should file an affidavit within fifteen days, in accordance with the fifty-seventh rule of court, which is, — "On the return of the report of an auditor, the party against whom it is made will not be entitled to a continuance for the purpose of having the case tried by the jury, unless he make affidavit that he intends so to try the case, and expects to be able on such trial to change the result, and in what particulars."
By the third rule of court, established August 28, 1874, rule fifty-seven is made applicable to referees appointed under the judiciary act of June, 1874.
These rules are adopted by authority of the Gen. Stats., ch. 189, sec. 6, which authorize the court from time to time to "establish rules and orders of practice, consistent with the laws, for conducting and regulating its business."